Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claim amendments filed 4/20/2021.    
Claims 1-15 are pending. 
Signed copies of the IDS’ are attached. 
The Drawings filed 4/20/2021 are noted.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-9, 11 & 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (US 9,573,062). 
Regarding Claims 1, 14 & 15: Long discloses a method, CRM, and entertainment device for video playback, (Abstract), comprising obtaining a 3D reconstruction of at least part of an environment, (Fig. 16, 1670, and related description, generating spherical video, Col. 5. Lines 4-8); obtaining video footage of an activity within that at least part of the environment, (Col. 2. Line 38, 50, Col. 11. Lines 1-27, noting “local game play”, also shown in Fig. 16. 1660); obtaining data indicating a position and orientation of a first camera within the at least part of the environment that recorded the obtained video footage, (Col. 15. Lines 45 through Col. 16. Line 25, position and orientation of each virtual camera within virtual camera arrays); and rendering a view of the video footage in alignment with a corresponding view of at least part of the 3D reconstruction, responsive to the position and orientation of the first camera within the at least part of the environment, (e.g., Fig. 16. 1670, noting citation above Col. 15. Lines 45 through Col. 16. Line 25). 
Regarding Claim 2: Long discloses in which the environment and the first camera are virtual, (Abstract). 
Regarding Claim 3: Long discloses in which the step of rendering comprises: rendering at the viewpoint of a second, virtual camera positioned at a predetermined offset along the optical axis of the first camera, (Fig. 6, and related description, showing a plurality of virtual cameras positioned at offsets {different coordinates} from other virtual camera arrays; see also e.g., Col. 20. Lines 32-65). 
Regarding Claim 4: Long discloses altering the rendering viewpoint of a second camera in response to an input from a user, (e.g., Col. 20. Lines 37-44.) 
Regarding Claim 5: Long discloses returning the rendering viewpoint of a second, virtual camera from its current position to a position having a predetermined offset along the optical axis of the first camera, (Fig. 6, and related description, showing a plurality of virtual cameras positioned at offsets {different coordinates} from other virtual camera arrays, viewpoints are automatically adjusted/returned to default positions; see also e.g., Col. 13. Lines 56 through Col. 14. Line 21; Col. 20. Lines 32-65). 
Regarding Claim 6: Long discloses in which a first camera is one or more of: i. a virtual camera coincident with the viewpoint of a player within a virtual environment; ii. a virtual camera coincident with the viewpoint of a non-player character within a virtual environment; and iii. a virtual camera positioned independently of any player or non-player character within a virtual environment, at a raised vantage point, (e.g. Col. 16. Lines 15-19, camera placed on top of roof of building). 
Regarding Claim 7: Long discloses multiple instances of video footage and associated camera position and orientation data are available, the method comprising: obtaining second video footage of an activity within that at least part of the environment, together with data indicating the associated camera position and orientation within the at least part of the environment; and switching to the second video footage; and in which the rendering step comprises: switching to render a view of the second video footage in alignment with a corresponding view of at least part of the 3D reconstruction, responsive to the associated camera position and orientation within the at least part of the environment, (e.g., Col. 8. Lines 18-27, Col. 20. Lines 32-57, Fig. 17. 1750-1770). 
Regarding Claims 8, 9: Long discloses the 3D reconstruction of at least part of virtual environment is obtained from images, depth data and camera position data generated (1) by a virtual camera that does not correspond to an in-game participant and is free to move in three dimensions and (2) by one or more participants of a videogame, (e.g., Col. 13. Lines 56 through Col. 14. Line 21, switching between first person and third person perspectives, Fig. 8, showing first person perspective and Fig. 9, third person perspective, Fig. 16. 1670, Col. 18. Lines 58-62, desired field and depth of view). 
 Regarding Claim 11: Long discloses in which each of one or more obtained video footage is one or more selected from the list consisting of: i. previously recorded video footage; and ii. a live video stream, (e.g., Col. 7. Lines 18-22, live or replay of previously recorded video). 
Regarding Claim 13: Long discloses the step of rendering a view comprises the step of: rendering one or more representations of virtual dynamic objects, (e.g., Fig. 8, 2D first person perspective showing player holding a gun), the dynamic objects not being part of the 3D reconstruction, (Contrast Fig. 9, 3D spherical reconstruction not including the gun) and being located with respect to the second camera and the 3D reconstruction behind the video image, (Fig. 11, stereoscopic image with dynamic object behind the video),  the representations of virtual dynamic objects being displayed in front of the video image, e.g., Fig. 11, 1110, showing gun in front of the underlying video image.) 
Allowable Subject Matter
Claims 10 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, of record herein and 892 form, fails to disclose, suggest or render obvious, in combination with the other claimed limitations, limitations drawn to depth buffer values, sampling distribution points and 3D reconstruction using session IDs, as recited by these claims. 
Conclusion
Additional Relevant References: See 892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715